         Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 _________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No.: 20-86
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR AN )
AGGRAVATED THEFT INVESTIGATION            )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-61915

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Margarita I. Pendarvis, Trial Attorney, Office of

International Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor

subsequently designated by the Office of International Affairs), as a commissioner to collect

evidence and to take such other action as is necessary to execute this and any subsequent,

supplemental requests for assistance with the above-captioned criminal matter from Bulgaria. In

support of this application, the United States asserts:

                                       RELEVANT FACTS

           1.   The Supreme Prosecutor’s Office of Cassation of the Republic of Bulgaria

submitted a request for assistance (the Request) to the United States, pursuant to the Treaty

Between the Government of the United States of America and the Government of the Republic

of Bulgaria and the Agreement on Certain Aspects of Mutual Legal Assistance in Criminal

Matters Between the Government of the United States of America and the Government of the

Republic of Bulgaria, U.S. - Bulg., September 19, 2007, S. TREATY DOC. NO. 110-12 (2008)
             Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 2 of 10



(Treaty). The Sofia Regional Prosecutor’s Office, in Bulgaria, is investigating an aggravated

theft, which occurred between on or about October 3, 2016 and October 4, 2016, specifically,

Articles 194(1) and 195(1)(iii)-(iv) of the Bulgarian Criminal Code. Under the Treaty, the

United States is obligated to assist in response to the Request.

        2.       According to Bulgarian authorities, between on or about October 3, 2016 and

October 4, 2016, an unknown perpetrator broke into Victim Company’s office and stole 36

portable computers. Twenty-four of the stolen computers are Apple computers, each factory

equipped with a unique MAC address.

        3.        To further the investigation, Bulgarian authorities have asked U.S. authorities to

obtain business records from Apple regarding the MAC addresses of the stolen Apple computers.

By tracing the MAC addresses, the Bulgarian investigators can determine if any of the devices

were connected through a Bulgarian ISP after the theft and, if so, from where.

                                      LEGAL BACKGROUND

        4.       A treaty 1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The

provisions of a treaty have equal footing with acts of Congress and are binding on the courts.

See Asakura v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103

(1801); United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a

treaty should be construed liberally “to give effect to the purpose which animates it.” United

States v. Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent

that the provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty

supersedes the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        5.       The United States and Bulgaria entered into the Treaty to promote more effective


1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                       2
            Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 3 of 10



judicial cooperation and assistance between the parties in criminal matters. See Treaty, pmbl.

The Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,

obtaining testimony, statements, records, and executing searches and seizures. Article 1. In

addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory measures

to further the execution of such requests. Article 2 (“Where the joint investigative team needs

investigative measures to be taken in one of the States setting up the team, a member of the

team of that State may request its own competent authorities to take those measures without

the other State(s) having to submit a request for mutual legal assistance.” ).

       6.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

       Upon application, duly authorized by an appropriate official of the Department of
       Justice, of an Attorney for the Government, a Federal judge may issue such orders
       as may be necessary to execute a request from a foreign authority for assistance in
       the investigation or prosecution of criminal offenses, or in proceedings related to
       the prosecution of criminal offenses, including proceedings regarding forfeiture,
       sentencing, and restitution.

                       *                     *                      *

       [A]n application for execution of a request from a foreign authority under this
       section may be filed . . . in the District of Columbia.

                       *                      *                      *

       The term “foreign authority” means a foreign judicial authority, a foreign
       authority responsible for the investigation or prosecution of criminal offenses or
       for proceedings related to the prosecution of criminal offenses, or an authority
       designated as a competent authority or central authority for the purpose of making
       requests for assistance pursuant to an agreement or treaty with the United States
       regarding assistance in criminal matters.


                                                     3
             Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 4 of 10



18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        7.       Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086. 2 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        8.       An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 4 Upon

such a duly authorized application, Section 3512 authorizes a federal judge 5 to issue “such orders



2
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                         4
            Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 5 of 10



as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       9.       Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                     REQUEST FOR ORDER

       10.      The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the Supreme

Prosecutor’s Office of Cassation of the Republic of Bulgaria, a designated Central Authority in



                                                     5
         Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 6 of 10



Bulgari, which seeks assistance in the investigation and prosecution of an aggravated theft – a

criminal offense in Bulgaria. The requested Order is necessary to execute the Request, and the

assistance requested, i.e., the production of business records, falls squarely within that

contemplated by Section 3512. Finally, this application was properly filed in the District of

Columbia.

       11.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       12.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. Accordingly,

this Court should authorize a commissioner to collect the evidence requested without notice to

any person or entity other than the recipient(s) of any given commissioner subpoena.

       13.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Margarita I.

Pendarvis, Trial Attorney, Office of International Affairs (or a substitute or successor

subsequently designated by the Office of International Affairs) as a commissioner, authorizing

the undersigned to take the actions necessary, including the issuance of commissioner’s

subpoenas, as needed, to collect the evidence necessary to execute any pending request for




                                                      6
         Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 7 of 10



assistance and any subsequent, supplemental requests in connection with the same matter, to do

so in a manner consistent with the intended use of the evidence.



                                             Respectfully submitted,

                                            VAUGHN A. ARY
                                            DIRECTOR
                                            OFFICE OF INTERNATIONAL AFFAIRS
                                            OK Bar Number 12199




                                     By:     __                 __________________________
                                             Margarita I. Pendarvis
                                             Trial Attorney
                                             D.C. Bar Number 888283921
                                             Office of International Affairs
                                             Criminal Division, Department of Justice
                                             1301 New York Avenue, N.W., Suite 800
                                             Washington, D.C. 20530
                                             (202) 307-0646 telephone
                                             Margarita.Pendarvis@usdoj.gov




                                                    7
Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 8 of 10



                      ATTACHMENT A




                                8
         Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 9 of 10



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
AN AGGRAVATED THEFT INVESTIGATION         )
                                          )
__________________________________________)

Reference:     DOJ#: CRM-182-61915
(Please repeat when responding.)

                                COMMISSIONER’S SUBPOENA

TO: _____________________________________

       I, Commissioner Margarita I. Pendarvis, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on ________________________, for the purpose of rendering assistance to

Bulgaria, command that you provide the following documents regarding (an) alleged violation(s)

of the laws of Bulgaria; specifically, aggravated theft, in violation of Articles 194(1) and

195(1)(iii)-(iv) of the Bulgarian Criminal Code.

       Provide records to International Affairs Specialist Kathryn Hampton by emailing them to

Kathryn.Hampton@usdoj.gov or by mailing via Federal Express either a paper copy of the

records or any commonly used digital storage device loaded with the files to the following

mailing address by __________, 20__:

Kathryn Hampton
International Affairs Specialist
Office of International Affairs
Department of Justice, Criminal Division
1301 New York Ave, NW – Suite 800
Washington, DC 20530
202.307.6676


                                                     9
        Case 1:20-ml-00086-RBC Document 1 Filed 01/27/20 Page 10 of 10



       For failure to provide records you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   Margarita I. Pendarvis
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 800
                                                   Washington, D.C. 20530
                                                   (202) 307-0646 telephone
                                                   Margarita.Pendarvis@usdoj.gov




                                                  10
